State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: January 28, 2016                    105398
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

ARIEL RAMOS,
                    Appellant.
________________________________


Calendar Date:    December 15, 2015

Before:    Peters, P.J., Garry, Rose and Devine, JJ.

                              __________


      James P. Milstein, Public Defender, Albany (Theresa M.
Suozzi of counsel), for appellant.

      P. David Soares, District Attorney, Albany (Vincent Stark
of counsel), for respondent.

                              __________


Rose, J.

      Appeal from a judgment of the Supreme Court (Teresi, J.),
entered October 2, 2012 in Albany County, convicting defendant
upon his plea of guilty of the crime of criminal sale of a
firearm in the third degree.

      Pursuant to a negotiated plea agreement, defendant waived
indictment and entered a plea of guilty to criminal sale of a
firearm in the third degree as charged in a superior court
information. He also orally waived his right to appeal and
signed a written waiver of appeal in open court. Defendant was
then sentenced, as a second felony offender, to a six-year prison
term with five years of postrelease supervision, and he now
appeals.
                              -2-                105398

      Initially, defendant contends that his guilty plea was not
voluntary because he felt rushed into the agreement and
unprepared for its full consequences. However, defendant failed
to preserve this contention for our review by making an
appropriate postallocution motion (see People v Vellon, 128 AD3d
1274, 1274 [2015], lv denied 26 NY3d 1043 [2015]). "Moreover,
given that defendant did not make any statements inconsistent
with his guilt when entering his plea, the narrow exception to
the preservation requirement is inapplicable" (People v Royce,
122 AD3d 1008, 1009 [2014] [citation omitted]; see People v Monk,
113 AD3d 999, 1000 [2014], lv denied 23 NY3d 1065 [2014]).

      Defendant also contends that his appeal waiver is invalid,
citing his confusion regarding its meaning and consequences.
While it was unnecessary for defendant to preserve this challenge
in order to raise it here (see People v Vellon, 128 AD3d at 1275;
People v Crump, 107 AD3d 1046, 1046 [2013], lv denied 21 NY3d
1014 [2013]), we find that Supreme Court's careful instructions,
defendant's subsequent execution of a written appeal waiver after
conferring with counsel and defendant's own affirmative
statements on the record all confirm that the waiver was entered
knowingly, voluntarily and intelligently (see People v Lopez, 6
NY3d 248, 256-257 [2006]; People v Kormos, 126 AD3d 1039, 1039-
1040 [2015]; People v Toback, 125 AD3d 1060, 1061 [2015], lv
denied 25 NY3d 993 [2015]).

      Defendant further contends that, for several reasons, he
was deprived of the effective assistance of counsel. However, he
did not raise these claims in a postallocution motion so as to
preserve them for our review (see People v Saylor, 132 AD3d 1018,
1018 [2015]; People v Lord, 128 AD3d 1277, 1278 [2015]).
Moreover, except to the extent that these claims could be
construed to have impacted upon the voluntariness of his plea,
they are precluded by his valid appeal waiver (see People v
Lopez, 6 NY3d at 256; People v Toback, 125 AD3d at 1061; People v
Glynn, 73 AD3d 1290, 1291 [2010]). In any event, "nothing in the
record casts doubt on the apparent effectiveness of counsel
(People v Wares, 124 AD3d 1079, 1080 [2015] [internal quotation
marks and citations omitted], lv denied 25 NY3d 993 [2015]; see
People v Trimm, 129 AD3d 1215, 1216-2017 [2015]).
                              -3-                  105398

      Finally, defendant's challenge to the sentence as harsh and
excessive is precluded by his valid waiver of appeal (see People
v Lopez, 6 NY3d at 256).

     Peters, P.J., Garry and Devine, JJ., concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court